Citation Nr: 0407968	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to vocational rehabilitation benefits under 
chapter 31, title 38, United States Code.

(The issue of entitlement to an increased rating for a 
disability of the left knee is the subject of a separate 
decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
April 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In February 2003 the 
RO denied the appellant's application for Vocational and 
Rehabilitation Employment Services.

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO has not provided the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue on appeal, as clarified by Quartuccio, supra.  

A review of the counseling record completed in February 2003 
shows that achievement of a vocational goal was deemed not 
currently reasonably feasible.  The report noted the veteran 
had a 20 percent service-connected disability rating.  In 
response to the notice the veteran apparently requested a 
review by a Decision Review Officer.  38 C.F.R. § 3.2600.  
More recently, in February 2004 he submitted a letter that 
indicates his service-connected disability of the left knee 
may have worsened and reports that he had been on 
"convalescence since July 18, 2003" according to VA 
records.  

The vocational rehabilitation record does not reflect the 
current extent of his disabilities, a seemingly relevant 
factor in any decision in this claim for chapter 31 benefits.  
Regarding feasibility, at the Board hearing the veteran 
testified he was currently in school and able to manage 17 
credits (Transcript (T) at 3).  He also complained at length 
about the conclusion and evaluation process VA completed (T 
inter alia 9-10).

In addition, the Statement of the Case (SOC) issued in March 
2003 contained only a terse discussion of section 21.53, the 
only regulation provided in the SOC, but there appears to be 
a need for redetermination of an employment or severe 
employment handicap under section 21.58 as a material change 
in his status seems reasonably indicated form the recent 
correspondence.  Further the SOC did not contain applicable 
notice and duty to assist provisions that are applicable to 
this claim.  

Thus the SOC did not contain or discuss all of the applicable 
law and regulations pertaining to entitlement to vocational 
rehabilitation training.  The veteran should have enough 
information to adequately articulate the basis for his 
appeal.  See 38 C.F.R. §§ 19.29, 19.31 (2003).  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him recently for his left knee 
disability.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence as needed for the vocational 
rehabilitation determination.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim of 
entitlement to a program of vocational 
rehabilitation training under chapter 31, 
title 38, United States Code including 
the completion of another counseling 
record and rehabilitation plan as 
applicable.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


